 Case 2:20-cv-06383-SVW-PVC Document 33 Filed 01/04/21 Page 1 of 7 Page ID #:334

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                         January 4, 2021
Case No.     2:20-cv-6383-SVW-MAA                                            Date

             James Shayler v. S & E 786 Enterprise, LLC
Title




 Present: The Honorable     STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                  Paul M. Cruz                                                 N/A
                  Deputy Clerk                                      Court Reporter / Recorder
           Attorneys Present for Plaintiff:                     Attorneys Present for Defendant:
                        N/A                                                        N/A
 Proceedings:            ORDER GRANTING [24] PLAINTIFF’S MOTION FOR SUMMARY
                         JUDGMENT.

   I.      Introduction

       Plaintiff James Shayler (“Plaintiff”) filed a complaint in this lawsuit on January 4, 2020, against
S & E 786 Enterprises, LLC (“Defendant”). Plaintiff asserts claims under the Americans with
Disabilities Act (“ADA”) and the Unruh Civil Rights Act (“Unruh Act”).

       Before the Court is Plaintiff’s motion for summary judgment. For the below reasons, Plaintiff’s
motion is GRANTED.

   II.     Factual and Procedural Background

       Plaintiff is a disabled individual with severe leg and arm issues. Dkt. 24-3 (“Shayler Decl.”) at
¶¶ 3–6. Plaintiff’s disability limits his range of motion in his legs and left arm, and he uses a cane to
help him walk or a walker if his pain is severe. Id. Defendant owns and operates a food mart in Los
Angeles. Dkt. 24-2 (“Friedlander Decl.”) at ¶ 2.

        Plaintiff visited Defendant’s store in August 2019, December 2019, and January 2020. Shayer
Decl. at ¶ 9. Plaintiff experienced difficulty exiting his vehicle and walking around the parking lot due
to the imbalanced pavement. Id. at ¶ 10. The access aisle next to the handicapped parking spot was
also imbalanced, and the path from the access aisle to the food mart’s entrance allegedly contained




                                                                                                  :
                                                            Initials of Preparer
                                                                                    PMC

                                          CIVIL MINUTES - GENERAL                                     Page 1 of 7
 Case 2:20-cv-06383-SVW-PVC Document 33 Filed 01/04/21 Page 2 of 7 Page ID #:335

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                      January 4, 2021
Case No.     2:20-cv-6383-SVW-MAA                                             Date

             James Shayler v. S & E 786 Enterprise, LLC
Title



clutter. Id. at ¶ 11.

       Plaintiff filed his complaint on July 17, 2020. Dkt. 1. After filing an amended complaint on
November 30, 2020, Dkt. 23, Plaintiff filed the instant motion for summary judgment on December 1,
2020, Dkt. 24.

    III.    Legal Standard

        Summary judgment should be granted where “the movant shows that there is no genuine dispute
as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
56(a). The moving party “bears the initial responsibility of informing the district court of the basis for
its motion, and identifying those portions of . . . [the factual record that] demonstrate the absence of a
genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the moving
party satisfies its initial burden, the non-moving party must demonstrate with admissible evidence that
genuine issues of material fact exist. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,
586 (1986) (“When the moving party has carried its burden under Rule 56 . . . its opponent must do
more than simply show that there is some metaphysical doubt as to the material facts.”).

        A material fact for purposes of summary judgment is one that “might affect the outcome of the
suit” under applicable law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A genuine
issue of material fact exists where “the evidence is such that a reasonable jury could return a verdict for
the nonmoving party.” Id.

        Here, Defendant did not oppose Plaintiff’s summary judgment motion. Nevertheless, a district
court may not grant a motion for summary judgment solely because the opposing party has failed to file
an opposition. See Cristobal v. Siegel, 26 F.3d 1488, 1494–1495, n. 4 (9th Cir. 1994); see also Fed. R.
Civ. P. 56, advisory committee note of 2010 (“[S]ummary judgment cannot be granted by default even if
there is a complete failure to respond to the motion . . . .”). The Court may only grant summary
judgment if “the motion and supporting materials . . . show that the movant is entitled to it.” Fed. R. Civ.
P. 56(e).




                                                                                                :
                                                            Initials of Preparer
                                                                                     PMC

                                          CIVIL MINUTES - GENERAL                                   Page 2 of 7
 Case 2:20-cv-06383-SVW-PVC Document 33 Filed 01/04/21 Page 3 of 7 Page ID #:336

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                     January 4, 2021
Case No.     2:20-cv-6383-SVW-MAA                                            Date

             James Shayler v. S & E 786 Enterprise, LLC
Title



   IV.     Analysis

        To succeed on claims under the ADA, “a plaintiff must show that: (1) he is disabled within the
meaning of the ADA; (2) the defendant is a private entity that owns, leases, or operates a place of public
accommodation; and (3) the plaintiff was denied public accommodations by the defendant because of
his disability.” Arizona ex rel. Goddard v. Harkins Amusement Enterprises, Inc., 603 F.3d 666, 670
(9th Cir. 2010).”

       The Court finds that no genuine issues of material fact exist and Plaintiff is entitled to judgment
as a matter of law.

        First, it is undisputed that Plaintiff is disabled within the meaning of the ADA. Under the ADA,
disability is defined as (a) a physical or mental impairment that substantially limits one or more of the
major life activities of an individual; (b) a record of such an impairment; or (c) being regarded as having
such an impairment. See 42 U.S.C. § 12102(1)” A “major life activit[y]” includes “performing
manual tasks . . . walking, standing, lifting, [and] bending,” among others. Id. at § 12102(2)(a).

        Here, Plaintiff presented evidence that he is a disabled individual with severe leg and arm issues.
Shayler Decl. at ¶¶ 3–6. Plaintiff’s disability limits his range of motion in his legs and left arm, and he
uses a cane to help him walk or a walker if his pain is severe. Id. Accordingly, no reasonable juror
could find that Plaintiff is not disabled.

       Second, it is undisputed that Defendant is a private entity that operates a place of public
accommodation. Specifically, Defendant owns the property at 3300 S. La Cienega Blvd., Los Angeles,
California, 90016. Defendant’s Answer to Complaint at ¶¶ 2–3, 10. At that property is a food mart
and gas station that is open to the public. Id. Accordingly, no reasonable juror could find that
Defendant is not a private entity or does not own and operate a place of public accommodation.

       Third, as explained below, no genuine issue of material fact exists regarding Defendant’s denial
of public accommodations to Plaintiff as a result of Plaintiff’s disability.




                                                                                               :
                                                            Initials of Preparer
                                                                                    PMC

                                          CIVIL MINUTES - GENERAL                                  Page 3 of 7
 Case 2:20-cv-06383-SVW-PVC Document 33 Filed 01/04/21 Page 4 of 7 Page ID #:337

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                       January 4, 2021
Case No.     2:20-cv-6383-SVW-MAA                                              Date

             James Shayler v. S & E 786 Enterprise, LLC
Title



        To determine if Plaintiff suffered an “architectural barrier,” courts rely on the ADA Accessibility
Guidelines for Buildings and Facilities (“ADAAG”). Rush v. Denco Enterprises, Inc., 857 F. Supp. 2d
969, 973 (C.D. Cal. 2012). These guidelines are promulgated as the “ADA Standards for Accessible
Designs” (hereinafter “2010 ADA”). “Any element in a facility that does not meet or exceed the
requirements set forth in the [2010 ADA] is a barrier to access.” Chapman v. Pier 1 Imports (U.S.)
Inc., 631 F.3d 939, 945 (9th Cir. 2011) (identifying this as the formal position of the Department of
Justice).

        Plaintiff asserts that the following barriers resulted in a denial of public accommodations:

           Poor pavement condition, including holes and cracks on the pavement;

           Excessive slopes on the pavement, parking spaces, and access aisle;

           Building interior barriers, including narrow aisles, and loose floor mats;

           Restroom grab bars that are too high; and

           Crates, brooms, and other clutter obstructing the path from the access aisle adjacent to the
            disabled parking space to the entrance of the food mart.

Mot. at 19–25.

        Plaintiff’s investigator submitted a sworn declaration regarding her findings and attached images
of the barriers as exhibits. Dkt. 24-4 (“Friedlander Decl.”). The declaration and images establish that
no genuine issue of material fact exists regarding three of the five alleged barriers.

        First, Plaintiff’s investigator states that “there is no accessible route linking the public sidewalks
to the Chevron Food Mart building entrance because the pavement is cracked and damaged.” Id. at ¶ 5.
Under the 2010 ADA, floor and ground surfaces must be stable, firm, and slip-resistant. 2010 ADA §
302.1. However, Plaintiff’s supporting images show cracked and damaged pavement limiting the
accessibility from the sidewalk. Dkt. 24-7.




                                                                                                  :
                                                             Initials of Preparer
                                                                                      PMC

                                           CIVIL MINUTES - GENERAL                                    Page 4 of 7
 Case 2:20-cv-06383-SVW-PVC Document 33 Filed 01/04/21 Page 5 of 7 Page ID #:338

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                         January 4, 2021
Case No.     2:20-cv-6383-SVW-MAA                                             Date

             James Shayler v. S & E 786 Enterprise, LLC
Title



        Second, Plaintiff’s investigator observed that the pavement is riddled with excessive slopes.
Under the 2010 ADA, the slope of walking surfaces shall not be steeper than 5%, and the slope of
parking surfaces shall not exceed 2%. See 2010 ADA §§ 403.3, 502.4. Plaintiff’s investigator
measured a slope of walking surfaces as high as 6.8% at certain points and the slope of parking surfaces
as high as 3.5% at certain points. Friedlander Decl. at ¶¶ 7–9. Supporting images confirm those
measurements. See Dkts. 24-9, 24-10, 24-11.

       Third, Plaintiff’s investigator observed barriers inside the food mart as well. Under the 2010
ADA, (1) carpets or mats must be “securely attached” to the floor, 2010 ADA § 302.2, and (2) interior
pathways must have a minimum clearance width of 36 inches continuously or, in some circumstances,
32 inches, 2010 ADA § 403.5. Plaintiff’s investigator observed loose mats at the entrance to the food
mart and an indoor clearance width of 29 inches for one of the aisles. Friedlander Decl. at ¶¶ 14–15.
Supporting images confirm those measurements.

        Accordingly, there is no genuine issue of material fact that the following barriers exist:

           Poor pavement condition, including holes and cracks on the pavement;

           Excessive slopes on the pavement, parking spaces, and access aisle; and

           Building interior barriers, including narrow aisles, and loose floor mats.

As to these three barriers, Plaintiff encountered some and is aware of others, thereby deterring him from
visiting the food mart. Shayler Decl. at ¶¶ 14–21. Accordingly, Plaintiff is entitled to summary
judgment on his ADA claim for these three barriers. See Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1042
(9th Cir. 2008)

         However, the evidence provided in support of the remaining allegations is insufficient to award
relief for those alleged barriers.

      First, Plaintiff alleges that the grab bars in the restroom are too low. Plaintiff’s investigator
measured the grab bar at 36 inches above the floor. Friedlander Decl. at ¶ 16. However, under the




                                                                                                  :
                                                             Initials of Preparer
                                                                                     PMC

                                          CIVIL MINUTES - GENERAL                                     Page 5 of 7
 Case 2:20-cv-06383-SVW-PVC Document 33 Filed 01/04/21 Page 6 of 7 Page ID #:339

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                      January 4, 2021
Case No.      2:20-cv-6383-SVW-MAA                                            Date

              James Shayler v. S & E 786 Enterprise, LLC
Title



2010 ADA, 36 inches is an acceptable height. See 2010 ADA § 609.4 (“Grab bars shall be installed in
a horizontal position, 33 inches (840 mm) minimum and 36 inches (915 mm) maximum . . . .”).
Accordingly, the restroom grab bars comply with the 2010 ADA.

        Second, Plaintiff’s investigator observed various items allegedly obstructing the route between
the access aisle adjacent to the disabled parking spot and the entrance to the food mart, including crates,
a bicycle, a broom, bags, and white poles. Friedlander Decl. at ¶ 6. However, Plaintiff’s supporting
images show that those items are not located in the access aisle, and there is ample pathway between the
access aisle and the entrance to the food mart. Dkt. 24-8. Moreover, Plaintiff does not identify a
standard under the 2010 ADA that applies to this allegation and instead cites to the 1991 ADA. Under
these circumstances, a genuine issue of material fact exists regarding whether the items near the access
aisle constitute a barrier.

         Accordingly, summary judgment is not warranted for these two barriers.

   V.       Relief

         The only remedy available under the ADA is injunctive relief. See 42 U.S.C. § 12188(a)(1); 28
C.F.R. §§ 36.501, 36.505. The injunctive relief “shall include an order to alter facilities to make such
facilities readily accessible to and useable by individuals with disabilities” to the extent required by the
ADA. 42 U.S.C. § 12188(a)(2). Accordingly, the Court will order injunctive relief as detailed in the
Conclusion below.

       Having resolved all federal claims here, the Court declines to exercise supplemental jurisdiction
over Plaintiff’s Unruh Act claims. See 28 U.S.C. § 1367(c)(3).

   VI.      Conclusion

      For the foregoing reasons, Plaintiff’s motion for summary judgment is GRANTED. Defendant
is ORDERED to:

         1) Repair the parking lot and all walking surfaces to ensure they comply with 2010 ADA §§




                                                                                                :
                                                             Initials of Preparer
                                                                                     PMC

                                          CIVIL MINUTES - GENERAL                                   Page 6 of 7
Case 2:20-cv-06383-SVW-PVC Document 33 Filed 01/04/21 Page 7 of 7 Page ID #:340

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
                                                                                   January 4, 2021
Case No.     2:20-cv-6383-SVW-MAA                                          Date

             James Shayler v. S & E 786 Enterprise, LLC
Title



           302.1, 403.3, and 502.4;

        2) Secure any loose mats on Defendant’s premises in compliance with 2010 ADA § 302.2; and

        3) Ensure that all pathways, exterior and interior, comply with the minimum clearance width
           under 2010 ADA § 403.5.

        IT IS SO ORDERED.




                                                                                            :
                                                          Initials of Preparer
                                                                                  PMC

                                        CIVIL MINUTES - GENERAL                                 Page 7 of 7
